b RT OF
                                                                                                                   FILED
                                                                                                                        APPEALS
                                                                                                                 DIVISION 11
                                                                                                   2014 JUN 17 AN u: 36
      IN THE COURT OF APPEALS OF THE STATE OF WASHI                                                     e`   r         ASH! '   ON
                                                                                                   DY
                                              DIVISION II

STATE OF WASHINGTON,                                                           No. 44173 -0 -II


                                  Respondent,


         v.




LESTER JIM JAMES,                                                     UNPUBLISHED OPINION


                                  Appellant.


         WoRSwIcK, J. —       Following a bench trial, the trial court found Lester James guilty of

failure to register as a sex offender. James appeals his conviction and sentence, asserting that ( 1)

the   sex offender registration statute,   RCW 9A.44. 130, is unconstitutionally          vague as applied, ( 2)




the State failed to present   sufficient evidence   in   support of   his   conviction, ( 3)   the trial court


violated his right to confrontation by limiting the scope of his cross -examination of a witness,

and ( 4) the trial court miscalculated his offender score. We affirm.

                                                    FACTS


          James is a convicted sex offender required to register his residence under RCW

9A.44. 130. In August and October of 2011, James registered his address as unit 1 of an

apartment complex in Longview, Washington.


          On December 21, 2011, Olga Lozano, a civilian investigator for the Longview Police

Department, went with Detective Danielle Jenkins to James' s registered address to verify that he

was living there. They were not able to make contact with James on that date. Lozano again

went    to the Longview   apartment complex     to verify James'      s registered address on      January        4,
No. 44173 -0 -II



2012 and January 8, 2012, but she was unable to make contact with James on either date. The

State charged James with failure to register as a sex offender, alleging that he committed the

offense on, about, or between the dates of November 1, 2011 and January 11, 2012.

       At trial, Lozano testified that when she went to James' s registered address on January 8,

Richard Barnard was at the apartment. Before calling Barnard to testify, the State moved to

exclude evidence of Barnard' s sex offender registration status, asserting that Barnard' s status

was not relevant to any issue in the case. James' s defense counsel opposed the State' s motion

and argued that Barnard' s status was relevant to show " his motives to give answers that he

believes the   prosecution will want         in   order   to curry favor in the   prosecution' s eyes."      Report of


Proceedings ( RP) at 66. The trial court agreed with the State and excluded evidence related to

Barnard' s status as a registered sex offender.


           Barnard testified that he moved into unit 1 of the Longview apartment complex on


January 5, 2012, that the unit was unoccupied when he moved in, and that he did not have any

roommates during the month of January. Barnard further testified that when he moved into the

unit, the unit was empty apart from some clothing, soap, and shampoo. Barnard stated that he .

gave these items away and that no one came to the apartment to claim them. Barnard also stated

that the   first time he   met   James   was a month or        two   after   moving into   unit   1.   When defense


counsel cross -examined Barnard, the following exchange took place:

                   Defense       counsel]: ...     And you' re sure this was on the 5th that you —
                   Barnard]:       Yes, I got out of prison on the 5th.
                   Defense       counsel]:   Out of prison where?
                   Barnard]: Uh, Monroe.
                   Defense       counsel]:   Monroe, for what?
                   State]: Objection, Your Honor. Relevance?
                   Trial   court]:   Sustained. Sustained.




                                                               2
No. 44173 -0 -II



                   Defense    counsel]:    You have to register as a sex offender?
                   State]: Objection, Your Honor. Relevance?
                   Trial   court]:   Sustained.
                   Defense          Your Honor, once again, so I can make my record
                               counsel]:

        here,   should                   —this person' s registration status, why they' re in
                         it be necessary —uh
        custody right —why he' s in custody right now, is all relevant to his motivation on
        how he answers the questions that were prepared by the prosecution and the
        Defense.     Uh, he'    s    in custody.   Uh, he   always   has   a   Defense   with   him —uh-

        charged with failure to register himself. This is highly relevant to his credibility.

RP at 72 -73.


        Brian Weathers, a property manager for the Longview apartment complex, testified that

he had a conversation with James in January 2012, about James' s rent being past due since

December 25, 2011.         According to Weathers, James stated that he did not have any rent money at

that time, but that he could pay his rent after receiving his tax return. Weathers testified that he

had agreed to James' s proposal but that James never paid his past due rent. Weathers stated that

he did not evict James from the unit before renting it to Barnard. Weathers also stated that he

knew James had items from a rent -to -own store while living in unit 1.

        James testified that he received $2, 000 a month from the Puyallup Tribe of Indians and

that his rent for unit 1 of the Longview apartment complex was around $300 per month. James

further testified that he could not make his December 25, 2011 rent payment because he had

spent his money on funeral costs for an individual that James considered to be his son. James

stated that, because he was emotionally distraught over the loss of his son, he spent several

nights with family members in Shelton and at Andrew Alston' s home in Kelso; James became

friends with Alston when Alston lived in a different unit at the Longview apartment complex.

James also stated that when he spent nights at Alston' s home, he would bring a backpack




                                                            3
No. 44173 -0 -II



containing a change of clothes. James testified that he had helped Alston pay for rent or food

when he came to visit but denied that he had lived at Alston' s home.

         Alston testified that James spent several nights at his home but stated that James did not


live there. Additionally, contrary to James' s testimony, Alston testified that James never brought

a backpack with him when he came to visit, and that James did not help pay for rent. The trial

court found James guilty of failure to register as a sex offender, calculated his offender score at

9, and sentenced him to 43 months of incarceration and 36 months of community custody.

James timely appeals his conviction and resulting sentence.

                                                        ANALYSIS


                                                     I. RCW 9A.44. 130


          James first contends that RCW 9A.44. 130 is unconstitutionally vague as applied because

the   statute   does   not   sufficiently define    what    it   means    to " change"   one' s " residence."   We


disagree.


          The constitutionality of a statute is a question of law that we review de novo. State v.

Watson, 160 Wash. 2d 1, 5 - 6, 154 P.3d 909 ( 2007). Where, as here, the challenged statute " does


not involve First Amendment rights, we evaluate the vagueness challenge by examining the

statute as applied under         the   particular   facts   of   the   case."    State v. Jenkins, 100 Wash. App. 85, 89,

995 P.2d 1268 ( 2000) ( citing State         v.    Coria, 120 Wash. 2d 156, 163, 839 P.2d 890 ( 1992)).               We


presume statutes to be constitutional, and the challenger bears the burden of proving vagueness

beyond     a reasonable       doubt. Coria, 120 Wash. 2d             at   163.     To meet this burden, James " must show,


beyond a reasonable doubt, that either ( 1) the statute does not define the criminal offense with


sufficient definiteness that ordinary people can understand what conduct is proscribed, or ( 2) the



                                                                   4
No. 44173 -0 -II



statute does not provide ascertainable standards of guilt to protect against arbitrary enforcement."

Coria, 120 Wash. 2d        at   163.   James appears to challenge the constitutionality of RCW 9A.44. 130

only on the first ground.

         With regard to this first       ground, "[       t] he due process clause of the Fourteenth Amendment


to the United States Constitution requires statutes to provide fair notice of the conduct they

proscribe."     Watson, 160 Wash. 2d            at   6. To   meet   this     standard, "   the language of a penal statute


 must be sufficiently explicit to inform those who are subject to it what conduct on their part will

render   them   liable to its   penalties.'        Watson, 160 Wash. 2d at 6 -7 ( quoting Connally v. Gen.

Constr. Co., 269 U.S. 385, 391, 46 S. Ct. 126, 70 L. Ed. 322 ( 1926)).                         And, "[ a] statute fails to


provide the required notice if it `either forbids or requires the doing of an act in terms so vague

that [ people] of common intelligence must necessarily guess at its meaning and differ as to its

application. '      Watson, 160 Wash. 2d             at   7 ( quoting   Connally, 269 U.S.   at   391).   But " a statute is not


unconstitutionally vague merely because a person cannot predict with complete certainty the

exact point at which         his [ or her]   actions"     become         prohibited conduct.       Watson, 160 Wash. 2d at 7


 alteration   in   original) ( internal quotation marks omitted).                 Rather, " a   statute meets constitutional




requirements [       i] f persons of ordinary intelligence can understand what the ordinance proscribes,

notwithstanding       some possible areas of             disagreement. '        Watson, 160 Wash. 2d at 7 ( alteration in


original) (   quoting City ofSpokane v. Douglass, 115 Wash. 2d 171, 179, 795 P.2d 693 ( 1990)).

         RCW 9A.44. 130 sets forth the registration requirements for convicted sex offenders and

provides in relevant part:


                     4)( a) If any person required to register pursuant to this section changes
         his or her residence address within the same county, the person must provide, by
         certified mail, with return receipt requested or in person, signed written notice of
         the change of address to the county sheriff within three business days of moving.


                                                                     5
No. 44173 -0 -II




                   b) If any person required to register pursuant to this section moves to a
       new     county,     the person must register with that county sheriff within three
       business days of moving. Within three business days, the person must also
       provide, by certified mail, with return receipt requested or in person, signed
       written notice of the change of address in the new county to the county sheriff
       with whom the person last registered.:. .


               5)( a) Any person required to register under this section who lacks a fixed
       residence shall provide signed written notice to the sheriff of the county where he
       or she last registered within three business days after ceasing to have a fixed
       residence... .




        b) A person- who lacks a fixed residence must report weekly, in person, to the
       sheriff of the county where he or she is registered... .

An offender who knowingly fails to comply with the registration requirements of RCW

9A.44. 130 commits the crime of failure to register as a sex offender. RCW 9A.44. 132.


       James argues that RCW 9A.44. 130( 4)' s registration requirements are unconstitutionally

vague as applied to him because the statute does not define " residence" or " residence address."


But in the absence of a statutory definition, we give words used in a statute their ordinary

meaning. State     v.   Alvarez, 128 Wash. 2d 1, 11, 904 P.2d 754 ( 1995).          And Washington cases have


repeatedly applied an ordinary meaning to the term " residence" when interpreting the provisions

of RCW 9A.44. 130.


        For   example,     in State   v.   Pickett, 95 Wn.   App.   475, 975 P.2d 584 ( 1999), Division One of


this Court analyzed a former version of RCW 9A.44. 130 to detennine whether sufficient

evidence supported a conviction for failure to register as a sex offender where the accused was




                                                             6
No. 44173 -0 -II



homeless       during the         alleged commission of the offense.'           In holding that there was insufficient

evidence in support of the defendant' s conviction, the Pickett court relied on the ordinary

meaning        of   the      word " residence,"    stating, " Residence      as the term is commonly understood is the

place where a person lives as either a temporary or permanent dwelling, a place to which one

intends to      return, as       distinguished from       a place of      temporary   sojourn or     transient   visit."   95 Wn.


App. at 478. And in Jenkins, we relied on the Pickett court' s statement of the ordinary meaning

of "residence" in holding that a former version of RCW 9A.44. 130 was unconstitutionally vague

as applied because the statute did not indicate whether an offender met registration obligations

                                                                                             2
by    providing          a   mailing   address as opposed      to   a residential address. 100 Wash. App. at 91.

             That prior case law has recognized this ordinary meaning of "residence" as used in RCW

9A.44. 130 defeats James' s claim that the term is unconstitutionally vague as applied. In Watson

our    Supreme Court             reasoned   that "[   b ]. cause of the inherent vagueness of language, citizens may
                                                         e

need    to   utilize other statutes and court rulings               to clarify the meaning       of a statute." 160 Wash. 2d at


8. And, in reviewing constitutional vagueness claims, we presume that such court rulings are

     available      to   all citizens. "'   Watson, 160 Wash. 2d at 8 ( quoting Douglass, 115 Wash. 2d at 180)

    internal   quotation marks omitted).              Accordingly, in reviewing James' s vagueness claim we

adopt the ordinary meaning of "residence" as stated in Pickett, which case we presume was

available to James to clarify his understanding of registration obligations under RCW 9A.44. 130.

1 The legislature has since amended RCW 9A.44. 130 to correct the infirmity identified in
Pickett, and the statute now includes reporting provisions applicable to offenders that are
homeless. See LAws                 OF   WASHINGTON 1999, 1st Spec. Sess.,             ch.   6, § 1 - 2.

2
    The legislature has since amended RCW 9A.44. 130 to correct this infirmity and the statute now
provides that an offender must provide a " complete residential address" when registering. See
LAWS      OF   WASHINGTON 2006,              ch.   126, § 1.




                                                                      7
No. 44173 -0 -II



       Applying this ordinary meaning of the word " residence" to the facts here, we hold that a

person of common intelligence would understand RCW 9A.44. 130( 4) to require an offender to


register within three business day of changing " the place where [ the offender] lives as either a

temporary or permanent dwelling, a place to which [the offender] intends to return, as

distinguished from    a place of   temporary   sojourn or    transient   visit."   Pickett, 95 Wash. App. at 478.

Accordingly, James has failed to show beyond a reasonable doubt that RCW 9A.44. 130 is

unconstitutionally vague as applied to him.



                                    II. SUFFICIENCY OF THE EVIDENCE


       Next, James contends that the State failed to present sufficient evidence in support of his

conviction. Again, we disagree.


        Evidence is sufficient to support a guilty verdict if any rational trier of fact, viewing the

evidence in the light most favorable to the State, could find the elements of the charged crime


beyond a reasonable doubt. State v. Longshore, 141 Wash. 2d 414, 420 -21, 5 P.3d 1256 ( 2000).

We interpret all reasonable inferences in the State' s favor. State v. Hosier, 157 Wash. 2d 1, 8, 133
P.3d 936 ( 2006).   Direct and circumstantial evidence carry the same weight. State v. Varga, 151
Wash. 2d 179, 201, 86 P.3d 139 ( 2004).     Credibility determinations are for the trier of fact and are

not subject to review. State v. Cantu, 156 Wash. 2d 819, 831, 132 P.3d 725 ( 2006).

        To convict James of failure to register as a sex offender as charged here, the State had to

prove beyond a reasonable doubt that James ( 1) had a duty to register under RCW 9A.44. 130 for

a felony sex offense and ( 2) knowingly failed to register within three business days of either (a)

changing his   residence or (   b) ceasing to have   a   fixed   residence.   RCW 9A. 44. 130( 4) -( 5); RCW




                                                         8
No. 44173 -0 -II



9A.44. 132. James argues that sufficient evidence did not support his conviction because the


State failed to present evidence showing that he did not intend to return to his registered

address. 3 We disagree. The evidence at trial showed that James ceased paying rent for his

apartment at the end of 2011 and started helping Alston pay for rent and food while staying at

Alston' s home. Additionally, Barnard testified that he moved into unit 1 of the Longview

apartment complex on January 5, that the unit was unoccupied when he moved in, and that he

first met James months after moving into the unit. Although Barnard testified that there were

some clothing and toiletry items in the unit when he moved in, he also testified that nobody came

to claim those items. Additionally, Weathers testified that James had possessed items from a

rent -o -own store when he lived in unit 1, which items were not present when Barnard moved
     t

into the unit. Taken together, and viewed in a light most favorable to the State, this was ample

evidence that James did not intend to return to his registered address and, thus, was required to

register under RCW 9A.44. 130.


          James also argues that sufficient evidence did not support the mens rea element that he

    knowingly" failed to register. We disagree. At trial, the State presented a registration

notification   document that James had   signed   in August, 2011.     The registration notification


document     contained provisions   mirroring the language   of   RCW 9A. 44. 130( 4) -(5).   And James


entered his initials next to each of these provisions, indicating that he had " read and understood"

the provisions. Exhibit 1 at 3 -4. Thus, the evidence showed that James was aware of his



3
    In advancing this claim, James asserts that the ordinary meaning of "residence" as stated in
Pickett should apply. We agree. See also State v. Drake, 149 Wash. App. 88, 94 -95, 201 P. 3d.
1093 ( 2009) ( applying the Pickett court' s definition of residence and holding that there was
insufficient evidence that the defendant did not intend to return to his registered address).




                                                     9
No. 44173 -0 -II



registration obligations and, therefore, knowingly failed to comply with those obligations by not

informing the county sheriff within three business days of either changing his residence or

ceasing to have a fixed residence. Accordingly, we hold that sufficient evidence supported

James' s conviction for failure to register as a sex offender.

                                           III. RIGHT OF CONFRONTATION


          Next, James contends that the trial court' s ruling limiting the scope of his cross -

examination of Barnard violated his constitutional right of confrontation. Again, we disagree.

          Both the state and federal constitutions protect the right to confrontation, including the

right to conduct a meaningful cross -examination of adverse witnesses. State v. Darden, 145
Wash. 2d 612, 620, 41 P.3d 1189 ( 2002). The purpose of cross -examination is to test the witness' s


perception, memory, and credibility. Darden, 145 Wash. 2d at 620. But the right to cross -

examination is not absolute. Darden, 145 Wash. 2d at 620. A trial court may deny cross -

examination if the evidence sought is vague, argumentative, speculative, or simply irrelevant.

Darden, 145 Wash. 2d          at   620 - 21. And, "[ w]here the right [ to cross -examination] is not altogether


denied, the scope or extent of cross -examination for the purpose of showing bias rests in the

sound   discretion   of   the trial   court."   State v. Robbins, 35 Wash. 2d 389, 396, 213 P.2d 310 ( 1950).


Accordingly, we will not disturb a trial court' s decision limiting the scope of cross -examination

absent a manifest abuse of that discretion. State v. Campbell, 103 Wash. 2d 1, 20, 691 P.2d 929

 1984).




                                                           10
No. 44173 -0 -II


         James asserted at trial that evidence of Barnard' s sex offender registration status was


relevant to show Barnard' s " motives to give answers that he believes the prosecution will want

in   order   to curry favor in the   prosecution' s eyes."          RP at 66. But evidence of Barnard' s sex


offender registration status, alone, had no tendency to make it more or less probable that he

would    tailor his   testimony   to " curry   favor"   with   the State.   See ER 401 ("   Relevant evidence'


means evidence having any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be without the

evidence. ").     And the trial court' s evidentiary ruling did not prohibit defense counsel from

questioning Barnard about his motive to testify, whether the State had pending charges against

him, or whether the State had promised him anything in exchange for his testimony.

Accordingly, we hold that the trial court did not violate James' s confrontation right by excluding

irrelevant evidence.


                                      IV. OFFENDER SCORE CALCULATION


             Finally, James contends that the trial court erred in calculating his offender score at 9

because the trial court scored one point for James' s conviction of violation of a domestic abuse

protection order, which offense James contends is " generally" a gross misdemeanor and, thus,

should not have been included in his offender score calculation. Because James cannot


demonstrate on this record that the trial court miscalculated his offender score by including in its

calculation James' s prior offense of violation of a domestic abuse protection order, we affirm his

sentence.




                                                               11
No. 44173 -0 -II



        Under the sentencing provision applicable to James' s conviction for failure to register as

a sex offender,   RCW 9. 94A. 525( 18), the trial court was required to add 1 point to James' s


offender score for each of his prior adult felony convictions. A statement of James' s criminal

history, which James affirmatively agreed was correct at his sentencing hearing, lists a prior

adult conviction for violation of a domestic violence protection order. Former RCW 26. 50. 110

 2006) provides that the violation of a court' s protection order is a gross misdemeanor except

that:



         4) Any assault that is a violation of an order issued under this chapter, chapter
        7. 90, 10. 99, 26. 09, 26. 10, 26. 26, or 74. 34 RCW, or of a valid foreign protection
        order as defined in RCW 26. 52. 020, and that does not amount to assault in the
        first or second degree under RCW 9A.36. 011 or 9A.36. 021 is a class C felony,
        and any conduct in violation of such an order that is reckless and creates a
        substantial risk of death or serious physical injury to another person is a class C
        felony.

         5) A violation of a court order issued under this chapter, chapter 7. 90, 9A.46,
        9. 94A, 10. 99, 26. 09, 26. 10, 26. 26, or 74. 34 RCW, or of a valid foreign protection
        order as defined in RCW 26. 52. 020, is a class C felony if the offender has at least
        two previous convictions for violating the provisions of an order issued under this
        chapter,   chapter   7. 90,   10. 99, 26. 09, 26. 10, 26. 26, or 74. 34 RCW, or a valid
        foreign protection order as defined in RCW 26. 52. 020. The previous convictions
        may involve the same victim or other victims specifically protected by the orders
        the offender violated.



        On this record, we cannot determine whether James' s prior conviction for violation of a

domestic violence protection order was a misdemeanor or, instead, was a class C felony under

former RCW 26. 50. 110( 4) -( 5).     Because facts outside the record are necessary for us to

determine whether the trial court, in fact, miscalculated James' s offender score, we decline to


reach this issue on the merits. See State v. McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251




                                                     12
No. 44173 - -II
           0



 1995) (   Reviewing   courts   do   not consider matters outside   the trial   record on   direct   appeal.).   We


affirm James' s conviction and sentence.


           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                                       13